DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

         Claim(s) 1-3, 5, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draeger et al (US 2015/0118848)
   Draeger discloses a substrate processing method, comprising: placing a substrate in a chamber (page 4, para 0042), the substrate including fill material (silicon oxide)/a silicon-containing film and a mask 435 on the silicon-containing film (page 4, para 0043, page 6, para 0058, 0060-0061, figs 4D-4E)
  generating plasma from a first process gas containing a HF/hydrogen fluoride gas in the chamber (page 3, para 0029, page 4, para 0044) and etching the silicon-containing film ( page 6, para 0059-0060). Draeger discloses that the reactants may include hydrogen, nitrogen fluoride, NH 3 /non-inert components and the HF flow rate may be between 10 sccm to  200 sccm, the flow rate of NH 3 may be between 10 sccm to  200 sccm ( page 3, para 0028-0029, page 4, para 
 Regarding claim 2, Draeger’s disclosure of the reactants may include hydrogen, nitrogen fluoride, NH 3 and the HF flow rate may be between 10 sccm to 200 sccm, the flow rate of NH 3 may be between 10 sccm to 200 sccm ( page 3, para 0028-0029, page 4, para 0043-0044) reads on wherein the flow rate of the hydrogen fluoride gas is less than 80vol% of the total flow rate of non- inert components of the first process gas
 Regarding claim 3, Draeger discloses that the first process gas containing a HF/halogen-containing gas in the chamber (page 3, para 0029, page 4, para 0044)
Regarding claim 5, Draeger discloses that the fill material includes silicon nitride/a film with a low dielectric constant (page 5, para 0054)
Regarding claims 9-10, Draeger discloses re-introducing the one or more reactant gases to the film, the reactant gases may include fluorine, nitrogen fluoride, then the process proceeds to remove the solid reaction product in operation 531 (page 3, para 0029, page 6, para 0061, fig. 5), which reads on generating plasma from a second process gas in the chamber and cleaning an inside of the chamber, wherein the second process gas contains a fluorine- containing gas

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

         Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 9,564,344) in view of Draeger et al (US 2015/0118848)
      Cheung discloses a substrate processing method, comprising: placing a substrate in a chamber (col 12, lines 1-5), the substrate including polysilicon/ oxide film/a silicon-containing film and a mask 103 on the silicon-containing film (col 3, lines 45-53, fig. 1A)
  generating plasma from a first process gas containing a HF/hydrogen fluoride gas, hydrogen and CF4 / non-inert components of the process gas in the chamber (col 6, lines 1-42 ) and etching the silicon-containing film ( col 5, lines 1-6, col 7, lines 45-60)
    Unlike the instant claimed inventions as per claims 1-2, Cheung fails to specifically disclose the limitations of wherein a flow rate of the hydrogen fluoride gas is at least 25 vol% of a total flow rate of non-inert components of the first process gas/ wherein the flow rate of the hydrogen fluoride gas is less than 80 vol% of the total flow rate of non- inert components of the first process gas
Draeger discloses a substrate processing method, comprising: placing a substrate in a chamber (page 4, para 0042), generating plasma from a first process gas containing a HF/hydrogen fluoride gas in the chamber (page 3, para 0029, page 4, para 0044). Draeger also discloses that the reactants may include hydrogen, nitrogen fluoride, NH 3 and the HF flow rate may be between 10 sccm to  200 sccm, the flow rate of NH 3 may be between 10 sccm to  200 sccm ( page 3, para 0028-0029, page 4, para 0043-0044), which reads on wherein a flow rate of the hydrogen fluoride gas is at least 25 vol % of a total flow rate of non-inert components of the 
  Since Cheung discloses that the ratios of fluorine-containing gas and protectant gas are varied to provide complete photoresist and residue removal an low silicon loss ( col 7, lines 30-35), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheung’s method by varying the flow rate of the HF gas/ the ratios of fluorine-containing gas and non- inert components gas to any desirable flow rates including the HF flow rates as taught in Draeger to provide controlled photoresist and residue removal and desirable silicon loss
  Regarding claims 3-4, the modified reference of Cheung would have disclosed that the first process gas containing CF4/ halogen-containing gas/fluorocarbon gas in the chamber (col 6, lines 10-50)
Regarding claim 5, the modified reference of Cheung would have disclosed that the silicon-containing film includes a polysilicon film (col 3, lines 46-54)
Regarding claim 6, the modified reference of Cheung would have disclosed forming a mask 103 of photoresist material on the silicon-containing film (col 3, lines 45-50), which reads on wherein the mask includes a carbon-containing mask

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 9,564,344) in view of Draeger et al (US 2015/0118848) as applied to claims 1-6 above and further in view of Ou et al (US 2018/0061628)
The features of claims 1, 6 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 7, Cheung and Draeger fails to disclose the limitation of wherein the carbon-containing mask comprises spin-on carbon
 Ou discloses a method for depositing films in a high aspect ratio features comprises a step of forming a sacrificial layer 422 masking substrate 401/a mask comprises of spin-on carbon ( page 5, para 0049, figs. 4C, 4D)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a mask comprises of conventional ashable material such as spin-on carbon, as taught in Ou, in Cheung and Draeger method with the reasonable expectation of success

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 9,564,344) in view of Draeger et al (US 2015/0118848) as applied to claims 1-6 above and further in view of Li et al (US 2018/0005804)
  The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 8, Cheung and Draeger fails to disclose the step of adjusting a temperature of an electrostatic chuck on which the substrate is placed to 0 °C or lower before the generating plasma and the etching
  Li discloses a dielectric etch process comprises a step of adjusting a temperature of an electrostatic chuck on which the substrate is placed to 0 °C before the generating plasma ( page 5, para 0050)



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 9,564,344) in view of Draeger et al (US 2015/0118848)
Cheung discloses a plasma processing apparatus, comprising:
  a chamber 801 having a gas inlet 809 and a gas outlet 807 ( col 12, lines 1-10, fig. 8)
 a plasma generator 811 and a controller  850 ( col 12, lines 13-30, fig. 8), the controller configured to cause placing a substrate in a chamber (col 12, lines 1-5), the substrate including polysilicon/ oxide film/a silicon-containing film and a mask 103 on the silicon-containing film (col 3, lines 45-53, fig. 1A)
 generating plasma from a first process gas containing a HF/hydrogen fluoride gas, hydrogen and CF4 / non-inert components of the process gas in the chamber (col 6, lines 1-42 ) and etching the silicon-containing film ( col 5, lines 1-6, col 7, lines 45-60). Cheung also discloses that the ratios of fluorine-containing gas and protectant gas/non-inert gas are varied to provide complete photoresist and residue removal and low silicon loss ( col 7, lines 30-35),
 Unlike the instant claimed invention as per claim 13, Cheung fails to specifically disclose the limitation of wherein the generating plasma and the etching include controlling a flow rate of 
  Draeger discloses a substrate processing method, comprising: placing a substrate in a chamber (page 4, para 0042), generating plasma from a first process gas containing a HF/hydrogen fluoride gas in the chamber (page 3, para 0029, page 4, para 0044). Draeger also discloses that the reactants may include hydrogen, nitrogen fluoride, NH 3 and the HF flow rate may be between 10 sccm to 200 sccm, the flow rate of NH 3 may be between 10 sccm to  200 sccm ( page 3, para 0028-0029, page 4, para 0043-0044), which reads on wherein a flow rate of the hydrogen fluoride gas is at least 25 vol % of a total flow rate of non-inert components of the first process gas
Since Cheung discloses that the ratios of fluorine-containing gas and protectant gas are varied to provide complete photoresist and residue removal an low silicon loss ( col 7, lines 30-35), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed Cheung’s controller to control the flow rate of the HF gas/ the ratios of fluorine-containing gas and non- inert components gas in the generating plasma and the etching to any desirable flow rates including the HF flow rate as taught in Draeger to provide controlled photoresist and residue removal and desirable silicon loss.

Allowable Subject Matter
Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the cited prior art of record fails to disclose or render obvious a method comprises the step of generating plasma from a third process gas in the chamber and depositing a precoat film on an inner wall of the chamber before the placing the substrate, in combination with the rest of the steps of claim 11

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAN VINH/Primary Examiner, Art Unit 1713